ACCEPTED
                                                                                                              03-14-00650-CV
                                                                                                                     4408912
                                                                                                    THIRD COURT OF APPEALS
                                                                                                               AUSTIN, TEXAS
                                                                                                          3/6/2015 4:41:57 PM
                                                                                                            JEFFREY D. KYLE
                                                                                                                       CLERK
	  
                 WESLEY	  SPEARS	  AND	  RENEE	  JACOBS,	  APPELLANTS	  
	        	      	      	   	       	       	    	                    FILED IN
                                                                      3rd COURT OF APPEALS
                                                V.	                      AUSTIN, TEXAS
	        	      	      	   	       	       	    	             3/6/2015 4:41:57 PM
               FALCON	  POINTE	  COMMUNITY	  ASSOCIATION,	  APPELLEE	  
                                                                        JEFFREY D. KYLE
                                                                               Clerk
	        	      	      	   	       	       	    	  
                               NO.	  03-­‐14-­‐00650CV	  

                                     MARCH	  6,	  2015	  

        APPELLANTS’	  MOTION	  FOR	  PERMISSION	  FILE	  BRIEF	  THAT	  
       EXCEDDS	  THE	  CIVIL	  WORD	  COUNT	  ALLOWED	  BY	  THIS	  COURT	  
	  
Wesley	  S.	  Spears,	  State	  Bar	  No.	  18898400,	  Spears	  Law,	  401	  Congress	  
Avenue.,	  Suite	  1540,	  Austin,	  Texas	  78701,	  Tel.	  512-­‐696-­‐2222,	  Fax.	  512-­‐
687-­‐3499	  Attorney	  for	  Appellants,	  email,	  wesleys637@yahoo.com.	  
                                                         	  
            Appeal	  from	  County	  Court	  One	  of	  Travis	  County,	  Texas	  
                                                         	  
                                            No.	  3-­‐14-­‐00650	  
                                                         	  
                                       C-­‐1-­‐CV-­‐13-­‐010214	  
                                                         	  
                      IDENTITY	  OF	  PARTIES	  AND	  COUNSEL	  
                                                         	  
Appellants,	  Wesley	  Spears	  and	  Renee	  Jacobs	  
	  
Appellants’	  counsel	  
	  
Wesley	  S.	  Spears,	  State	  Bar	  No.	  18898400,	  Spears	  Law,	  401	  Congress	  
Avenue.,	  Suite	  1540,	  Austin,	  Texas	  78701,	  Tel	  (512)696-­‐2222,	  Fax.	  512-­‐
687-­‐3401.	  
	  
Appellee,	  Falcon	  Pointe	  Community	  Homeowners’	  Association	  
	  
Appellee’s	  Counsel	  
	  
David	  Chamberlain,	  Chamberlain	  and	  McHaney,	  301	  Congress	  Avenue,	  
22nd	  Floor,	  Austin,	  Texas	  78701	  Tel.	  512-­‐474-­‐9124,	  Fax.	  512-­‐474-­‐8582	  
	  
	          Appellants	  hereby	  moves	  for	  an	  order	  of	  the	  Court	  granting	  this	  Motion	  to	  

allow	  appellants’	  to	  file	  their	  brief	  with	  footnotes	  which	  exceeds	  the	  15,000	  word	  

count	  allowed	  in	  civil	  appeals.	  	  The	  actual	  word	  count	  in	  Appellants’	  Brief	  is	  18,124.	  	  

Appellants’	  have	  made	  efforts	  to	  reduce	  the	  size	  of	  the	  appellants’	  Brief.	  	  	  But	  

because	  of	  the	  extensive	  facts	  cited	  in	  appellants’	  Brief	  and	  the	  fact	  the	  Court	  Record	  

in	  this	  matter	  is	  over	  twelve	  hundred	  pages,	  the	  appellants	  respectfully	  submits	  that	  

it	  is	  in	  the	  interest	  of	  justice	  that	  this	  court	  grant	  this	  Motion.	  

                                                                                                  Appellants’	  Wesley	  Spears	  
                                                                                                  and	  Renee	  Jacobs	  
	  
	  
	          	          	          	           	          	          	           	          By:/S/WESLEY	  SPEARS	  
                                                                                                  Wesley	  Spears	  
                                                                                                  Bar	  No.18898400	  
	          	          	          	           	          	          	           	          401	  Congress	  Avenue,	  	  
                                                                                                  Suite	  1540	  
                                                                                                  Austin,	  Texas	  78701	  
                                                                                                  Tel.:	  512-­‐696-­‐2222	  
                                                                                                  Fax.:	  512-­‐687-­‐3499	  
	          	          	          	           	          	          	           	          Attorney	  for	  Appellants	  

	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  


	                                                                      2	  
                                          CERTIFICATION	  OF	  CONFERENCE	  
                                                                   	  
	        This	  is	  to	  certify	  that	  appellants’	  counsel,	  Wesley	  Spears	  and	  appellee’s	  
conferred	  today	  pursuant	  to	  Tex.	  R.	  App.	  P.	  10.1	  (a)	  (5)	  regarding	  the	  foregoing	  
Motion.	  	  Appellee	  does	  not	  object	  to	  the	  Third	  Court	  of	  Appeals	  granting	  the	  
foregoing	  Motion	  to	  allow	  Appellants	  to	  file	  their	  Brief	  that	  exceeds	  the	  civil	  word	  
count	  for	  civil	  Briefs.	  
	  
	        	            	         	            	     	         	        	            	       /s/Wesley	  Spears	  
	        	            	         	            	     	         	        	            	       _______________________	  
	        	            	         	            	     	         	        	            	       Wesley	  Spears	  
	  
                                          CERTIFICATION	  OF	  SERVICE	  

          This	  is	  to	  certify	  that	  a	  copy	  of	  the	  foregoing	  Motion	  was	  served	  on	  

counsel	  for	  appellee,	  David	  Chamberlain,	  Chamberlain	  and	  McHaney,	  

301	  Congress	  Avenue,	  22nd	  Floor,	  Austin,	  Texas	  78701	  Tel.	  512-­‐474-­‐

9124,	  Fax.	  512-­‐474-­‐8582	  By	  EMAIL	  on	  this	  6th	  day	  of	  March,	  2015.	  

          	  

                                                                                       Appellants,	  Wesley	  Spears	  and	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
                                                                                       Renee	  Jacobs	  
                                                                                           	  
                                                                                           	  
	        	         	        	         	         	         	  	  	  	  	  	  By:/S/Wesley	  Spears	  
	        	         	        	         	         	         	                         Wesley	  Spears	  
                                                                                           Bar	  No.18898400	  
	        	         	        	         	         	         	                         401	  Congress	  Avenue,	  	  
                                                                                           Suite	  1540	  
                                                                                           Austin,	  Texas	  78701	  
                                                                                           Tel.:	  512-­‐696-­‐2222	  
                                                                                           Fax.:	  512-­‐687-­‐3499	  
	        	         	        	         	         	         	                         Attorney	  for	  Appellants	  

                                                                         	  

                                                                         	  


	                                                             3	  
	  

	  

	  

	  

	  

	  

	  




	     4